UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1828


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN F. JACKSON,

                  Claimant - Appellant,

             v.

APPROXIMATELY $8,565.00 IN U.S. CURRENCY; ONE 1999 GMC
YUKON DENALI VIN NUMBER 1GKEK13R6XR917440; ASSORTED TIRES;
ASSORTED CUSTOM TIRE RIMS,

                  Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:06-cv-00015-sgw)


Submitted:    October 14, 2008                Decided:   October 16, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John F. Jackson, Appellant Pro Se. Sharon Burnham, Thomas Linn
Eckert, Assistant United States Attorneys, Roanoke, Virginia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             John    F.    Jackson    appeals        the    district       court’s      final

order    entering     judgment       in   the      Government’s       favor       after    it

granted    the       Government       partial        summary        judgment       in     its

forfeiture    action       against    Jackson,        thereby       forfeiting         seized

currency and a vehicle to the United States. *                      Finding no error,

we affirm.

             This Court reviews a district court’s order granting

summary judgment de novo, drawing reasonable inferences in the

light most favorable to the non-moving party.                        See Hooven-Lewis

v. Caldera, 249 F.3d 259, 265 (4th Cir. 2001).                        Summary judgment

may be granted only when “there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a

matter of law.”           Fed. R. Civ. P. 56(c).              Summary judgment will

be granted unless a reasonable jury could return a verdict for

the nonmoving party on the evidence presented.                         See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

            Under     18    U.S.C.A.      §       983(c)(1)    (West       2000    &    Supp.

2008), the Government must demonstrate by a preponderance of the

evidence that the property sought is subject to forfeiture.                               Id.

Furthermore,     §    983(c)(3)      provides        that     “if    the    Government’s


     *
      The Government’s remaining claims were eventually disposed
of by the parties and are not at issue on appeal.



                                              3
theory of forfeiture is that the property was used to commit or

facilitate the commission of a criminal offense, or was involved

in the commission of a criminal offense, the Government shall

establish that there was a substantial connection between the

property and the offense.”           Id.       After reviewing the record, we

conclude that the district court did not err in finding that

Jackson’s vehicle facilitated unlawful drug activity and that

the     currency    found      constitutes       proceeds    of    unlawful    drug

activity.

            Accordingly,        we   affirm      the   district    court’s    final

judgment.       We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented    in   the    materials

before    the    court   and    argument       would   not   aid   the   decisional

process.

                                                                           AFFIRMED




                                           4